DETAILED ACTION
This is a first action on the merits, in response to the claims received 3/13/2020. Claims 1-20 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 3/13/2020 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7,8,10-14,16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar, (USNO.2006/0012320).
 	As for claim 1, Kumar discloses and shows in Figs.2,5,12 an electrically-powered vehicle assembly for moving on partially electrified railway tracks, the vehicle assembly comprising: an electrically powered traction system; a. a storage and autonomous electric power supply system comprising i. an accumulator unit comprising one or more electricity accumulators (with in storage system), and ii. super capacitor unit (with in storage system) comprising one or more super-capacitive assemblies; b. a power supply device for supplying external power when available to the traction and the storage and supply system, and c. a control and distribution system (via ref’s energy management system) for distributing electric power between the traction system, the power supply device and the electric power storage and autonomous supply system according to the traction operation and availability of external power; wherein the at least one traction system, and the at least one storage and autonomous electric power supply system are spaced apart in separate vehicles connected by a standard electrical train bus bar (ETBB) (implied via ref’s electrical distribution network), and wherein at least part of the electrical power required for traction or (re) charging is distributed through the standard electrical train supply line (par.[0042,0049-0054]). 
 	As for claim 2, Kumar discloses and shows the vehicle is adapted to operate in a stand-alone mode or in an external power supply mode, depending on whether or not an external power supply is available along the rail track of the vehicle (par.[0076-0078]).
 	As for claim 3, Kumar discloses and shows component (a) to (c) and the traction unit combined in one vehicle, to form a combined power supply and traction unit, wherein this unit is preferably managed remotely from a locomotive or a from a different location in the vehicle assembly (par.[0082])
As for claim 7, Kumar discloses and shows control and distribution system is adapted to provide and to control recharging of the accumulators and/or super-capacitive assemblies by at least part of the external power available during externally powered operation (par.[0020-0021])
As for claim 8, Kumar discloses and shows control and distribution system is adapted to control re- and discharging of the accumulator assembly and the one or more super- capacitive assemblies with the available power not used for traction of the vehicle
As for claim 10, Kumar discloses connected to an external power supply infrastructure by means of a connection member, comprising a current sensor for measuring the current flowing through in order to detect the connection of the connecting member to the external supply infrastructure

As for claim 11, Kumar discloses control and distribution system is adapted to balance power surges provided by the external catenary and power drainage peaks in the power supply system or by the traction system through use of the supercapacitor unit, preferably also during regenerative power peaks feeding back into the power supply system
 	As for claim 12, Kumar discloses power supply device is adapted to maintain dynamic traction performance of the vehicle during transition between operating phases, wherein the vehicle is switching power provision between the available external and internal sources
 	As for claim 13, Kumar discloses control module is provided for modifying the output voltage of the system power supply unit
 	As for claim 14, Kumar discloses control unit and the autonomous power system are adapted to match the supplied voltage to the energy storage module according to the state of charge of the storage module of energy, in which the power supply unit and the control unit are adapted to cooperate during a power transfer by the external power source to the on-board energy storage system
 	As for claim 16, Kumar discloses the control unit comprises a sensor and logic to monitor the state of the energy storage module, and to control the operation of the 
energy converter according to the monitored state, to optimize useful accumulator lifetime.
  	As for claim 17, Kumar discloses and shows in Fig. 3 a plurality of wagons.
 	As for claim 18, Kumar discloses an external power mode or an autonomous power-supply mode, depending on the presence or absence of an external power source infrastructure along the trajectory of the vehicle
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6,9,14,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, (USNO.2010/0060016).
As for claim 6, Kumar discloses all limitations, but differs from the claimed invention because he does not explicitly disclose power supply device comprises at least one retractable connection member, preferably a catenary collection device, more preferably a least one pantograph, for collecting power from a catenary power line
Hunter discloses and shows in Fig. 3 power supply device comprises at least one retractable connection member, preferably a catenary collection device, more preferably a least one pantograph, for collecting power from a catenary power line (par.[0009,0049])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Kumar by using power supply device comprises at least one retractable connection member, preferably a catenary collection device, more preferably a least one pantograph, for collecting power from a catenary power line for advantages such as providing a secure interaction for energy transfer (par.[0009]), as taught by Hunter.
As for claim 4, Kumar in combination with Hunter discloses the claimed invention except for at least one traction system, and the at least one storage and autonomous electric power supply system are spaced apart in separate vehicles connected by a standard electrical train bus bar (ETBB), and wherein at least part of the electrical power required for traction or (re) charging is distributed through the standard electrical train supply line. It would have been an obvious matter of design choice to have at least one traction system, and the at least one storage and autonomous electric power supply system are spaced apart in separate vehicles connected by a standard electrical train bus bar (ETBB), and wherein at least part of the electrical power required for traction or (re) charging is distributed through the standard electrical train supply line would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application for advantage such as providing a secure interaction for energy transfer.

As for claim 5, Kumar in combination with Hunter discloses the claimed invention except for super-capacitive assemblies comprise a plurality of supercapacitors connected in series and/or in parallel, with a combined capacity sufficient to power the traction device for an initial operational phase on autonomous power supply, and/or when the operational mode is switched between autonomous and external power supply. It would have been an obvious matter of design choice to have at least one traction system, and the a plurality of supercapacitors connected in series and/or in parallel, with a combined capacity sufficient to power the traction device for an initial operational phase on autonomous power supply, and/or when the operational mode is switched between autonomous and external power supply would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application for advantage such as providing a efficient interaction for energy transfer.
 	As for claim 9, Kumar in combination with Hunter discloses power supply unit is adapted to be connected to both the power supply and storage system on board of the vehicle, and the power supply means connectable to an external power supply structure by means of retractable connection member, the power supply system further adapted to actively and automatically control the connection of the connection member by a logic to retract the connection member in absence of an external power supply structure, or in absence of a current in the external power supply infrastructure, and logic to extend the connection member in the presence of an external power supply infrastructure, and/or the presence of a current in the external power supply infrastructure, to connect to the power supply

 	As for claim 14, Kumar in combination with Hunter discloses the claimed invention except for connecting member consists of a pantograph carried by the vehicle and adapted for cooperating with a catenary as external power supply. It would have been an obvious matter of design choice to have a pantograph carried by the vehicle and adapted for cooperating with a catenary as external power supply would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application for advantage such as providing a efficient interaction for energy transfer.
 	As for claim 19, Kumar in combination with Hunter in combination with Hunter discloses the vehicle assembly comprises a power supply system connected to both the power supply and storage system on board of the vehicle and the power supply system connectable to the external power supply structure by means of a retractable connection member, wherein the connection of the connection member is controlled by measuring the current flowing through the external power supply line, wherein the presence of a current in the external power supply structure signals the presence of an external power supply infrastructure when connected by the retractable connection member.
 	 As for claim 20, Kumar in combination with Hunter discloses the claimed invention except for vehicle assembly is in a transient supply phase during which the power supply system is simultaneously supplied with power from the on-board power supply and connected to the external power supply infrastructure, the output voltage of the autonomous power supply system is controlled in such a way that the current flowing through the power line is essentially zero. It would have been an obvious matter of design choice to have vehicle assembly is in a transient supply phase during which the power supply system is simultaneously supplied with power from the on-board power supply and connected to the external power supply infrastructure, the output voltage of the autonomous power supply system is controlled in such a way that the current flowing through the power line is essentially zero would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application for advantage such as providing a efficient interaction for energy transfer.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859